Citation Nr: 0020922	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-07 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left hip disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran had active service from March 3, 1998 to May 8, 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from November 1998 and February 1999 rating actions 
by the RO denying service connection for a left hip disorder.  
In June 1999 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  The case is before the Board for 
appellate consideration at this time.  



FINDING OF FACT

The veteran's claim for service connection for a left hip 
disorder is not plausible.  


CONCLUSION OF LAW

The veteran has not submitted a well grounded claim for 
service connection for a left hip disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background  

On the veteran's October 1996 examination prior to service 
enlistment, it was reported that the veteran had had pain in 
the hips and knees once a month over the past year.  On a 
followup orthopedic evaluation conducted in December 1997 no 
tenderness or spasm was reported and there was full range of 
motion in the hips.  An X-ray of the left hip was normal.  
Review of the veteran's service medical records reveals 
treatment for pain and swelling in both lower extremities, 
especially the ankles and the right knee.  In late April 1998 
she was seen with complaints of bilateral hip pain over the 
previous 6 weeks.  Evaluation revealed the veteran to have an 
antalgic gait and tenderness to palpation in the area of both 
hips.  Assessments included " Most likely tendonitis.  Rule 
out stress changes."  X-rays of the hips were normal.  

The veteran was treated privately in late May 1998 for 
complaints of left hip pain.  She said that her hip had given 
out on her the previous month while running.  Evaluation 
revealed tenderness in the left hip, the ileo psoas, and the 
post gluteal region.  The assessment was left hip pain.  She 
was again seen in June 1998 for complaints of left hip pain.  

On VA examination in July 1998 the veteran stated that she 
sustained a stress fracture of the left hip during service 
and did not get appropriate treatment while in the military.  
Evaluation revealed left hip pain with external rotation and 
internal rotation.  The impression was left hip pain.  

On private orthopedic evaluation in September 1998 the 
veteran said that she began to have left hip pain during 
military service after she was involved in a long distance 
run.  On evaluation, the veteran was noted to walk with an 
antalgic gait with pain in the left hip.  There was 
tenderness to palpation about the hip, particularly in the 
groin area and lesser tenderness on the lateral aspect of the 
hip just posterior to the greater trochanter.  Considerable 
discomfort on external and internal rotation was reported.  
X-rays of the pelvis were normal.  The impression was rule 
out early avascular necrosis, left hip.  

An October 1998 bone scan of the left hip done at a private 
facilty, was normal.  An MRI of both hips conducted in 
December 1998 showed no evidence of avascular necrosis.

During private outpatient treatment in February 1999 for low 
back pain radiating into the left hip, tenderness was noted 
in the left greater trochanter, but range of motion was full.  
X-rays of the low back and hips were normal.  The diagnosis 
was left trochanteric bursitis with a deconditioned low back.  
Subsequent private treatment for left hip pain is indicated.  

During an RO hearing in June 1999, the veteran said that she 
injured her left hip while running a foot race during 
service.  She said that she was not treated properly for hip 
pain at that time, but when seen a few weeks later she was 
told that she had a stress fracture.  She said that her left 
hip was constantly painful since her service injury.  She 
said she was now diagnosed as having bursitis of the left 
hip.  

II.  Legal Analysis  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 19991 & USP. 1999).  Service 
connection may be granted for disability diagnosed after 
service when the evidence shows that it was incurred during 
service.  38 C.F.R. § 3.303 (d) (1999).  

The threshold question in regard to the veteran's claim for 
service connection for a left hip disorder is whether she has 
met her burden of submitting evidence of a well-grounded 
(i.e. plausible) claim.  If not, the claim must fail and 
there is no duty to assist the veteran in its further 
development.  38 U.S.C.A.§ 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board finds 
that the veteran's claim for service connection for a left 
hip disorder is not well grounded.  

The Court has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  According to decision by the Court, 
a well-grounded claim requires competent medical evidence of 
a current disability (a medical diagnosis) of incurrence or 
aggravation of a disease or injury during service (lay or 
medical testimony) and a nexus between the inservice injury 
or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995)

Although the veteran complained of multiple joint pain, 
including pain in the left hip on the preenlistment 
examination, clinical and X-ray findings referable to the 
left hip were negative.  Accordingly, she is legally presumed 
to be in sound condition as regards the left hip prior to 
service.  38 U.S.C.A. §§ 1111, 1137 (West 1991 & Supp. 1999).  

The record indicates considerable treatment since service 
discharge for left hip pain and a current diagnosis of 
bursitis in the left hip is indicated.  Thus, the first 
requirement for a well grounded claim for service connection 
for a left hip disorder under the Courts decision in Caluza 
has been met.  The record indicates that the veteran was seen 
during service for left hip pain and she has given competent 
testimony at a recent hearing to the effect that she 
developed left hip pain after running a foot race during 
service.  Further, it was thouht on one occasion during 
service that she might have left hip tendonitis.  Therefore, 
the second criteria for a well grounded claim for service 
connection for a left hip disorder under Caluza has also been 
met.  However, review of the record fails to disclose any 
competent medical evidence of a connection between the 
veteran's currently diagnosed left hip bursitis and service.  
While the veteran may believe that her currently diagnosed 
left hip bursitis is related to service, she is a layman 
(i.e., a person without medical training or expertise) and is 
not qualified to provide a medical opinion regarding 
questions of medical diagnosis or etiology.  Without medical 
evidence of a connection between her currently diagnosed left 
hip bursitis and service, her claim for service connection 
for a left hip disorder is not well grounded and must be 
denied.  


ORDER

Service connection for a left hip disorder is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

